            Case 1:18-cr-00490-PAC Document 120 Filed 06/29/20 Page 1 of 1

                                                                                                     March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                       CONSENT TO PROCEED BY
                                                                                VIDEOCONFERENCE
                             -v-
                                                                                   18-CR-490 {PAC)
JESUS GOMEZ,

                                       Defendant(s).
-----------------------------------------------------------------X

Defendant _JESUS GOMEZ_ hereby voluntarily consents to participate in the following
proceeding via videoconferencing:

         Initial Appearance/Appointment of Counsel

         Arraignment {If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Preliminary Hearing on Felony Complaint

         Bail/Revocation/Detention Hearing

         Status and/or Scheduling Conference

         Misdemeanor Plea/Trial/Sentence

_X_ Sentencing proceeding

/sf Jesus Gomez                                                         �                            C /z c/<-a
Defendant's Signature                                                Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Jesus Gomez                                                          Glenn A. Garber

Print Defendant's Name                                               Print Defense Counsel's Name

This proceeding was conducted by reliable videoconferencing technology.
   6/29/2020
Date                                                                 U.S. District Judge/U.S. Magistrate Judge
